Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
The rce dated 12-8-20 is entered.
Applicant’s amendments are entered. 
Allowable Subject Matter
The combination of dependent claim 7 together with dependent claim 8 together with all of the limitations of the base claim and any intervening claims would be allowable over the prior art of record. 
Response to the applicant’s arguments 
The previous rejection is withdrawn.  The amendments are entered.
A new search has been conducted. A new rejection is made. Applicant’s arguments are now moot in view of the new rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 36 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 8,618,922 B2 to Debouk et al. that was filed in 2010 (hereinafter “Debouk”) and which is prior to the effective filing date of 3-28-16. 

    PNG
    media_image1.png
    584
    855
    media_image1.png
    Greyscale

In regard to claim 1, and claim 9, Debouk discloses “1. (Currently Amended) A driving assistance system comprising:
a driving assistance determination unit that detects a front situation of a host vehicle to determine, based on the front situation, whether driving assistance of the host vehicle is disabled; (see block 114 where the autonomous mode of operation is enable in block 114 or disabled in block 112 and then it is engaged in block 130 as autonomous mode) 
a driving assistance unit that disables the driving assistance of the host vehicle based on a determination made by the driving assistance determination unit; (see block 112 where the autonomous mode of operation is disabled) 
    PNG
    media_image2.png
    945
    559
    media_image2.png
    Greyscale

an advance notice display unit that displays a first image indicating a first disabling action for disabling the driving assistance and (see col. 3, table 1 where in line 51 a so called critical failure in the vehicle has occurred and then the processor asks that the autonomous vehicle be disabled and the operator take a manual control of the vehicle)
a second image indicating a second disabling action for disabling the driving assistance  when the driving assistance unit disables the driving assistance, (see col. 3, table 1 where in line 35-38 a so called degraded autonomous mode is detected and has occurred and then the processor asks that the autonomous vehicle be disabled and the operator take a manual control of the vehicle, or in lines 45-56 the driver has reached a poor attention criteria or that a condition is expected to expire and then the driver must take control of the vehicle)
wherein the first image and the second image are displayed in parallel with each other; and  (see FIG. 1, where the device provides a first image that the autonomous vehicle has degraded in block 126 or there is a critical failure warning, a lack of attention warning, or a expiration in blocks 142-146)
an action detection unit that detects  one or more actions of a driver of the host vehicle, (see block 122 where the driver is inattentive)
wherein when the one or more actions detected by the action detection unit  are the first disabling action and the second disabling action required to disable the driving assistance, the driving assistance unit disables the driving assistance of the host vehicle, and (see col. 3, table 1 where in line 51 a so called critical failure in the vehicle has occurred and then the processor asks that the autonomous vehicle be disabled and the operator take a manual control of the vehicle) 
    PNG
    media_image3.png
    739
    846
    media_image3.png
    Greyscale

wherein the driving assistance system comprising a completion display unit that displays a first completion image for informing the driver of  completion of the first disabling action and a second completion image for informing the driver of completion of the second disabling action^,  (see Fig. 3, block 360 where the autonomous driver shut down mode is shown  to the user as the autonomous mode is in a warning state, or degraded state 330-360; see col. 19, lines 1-21 and col. 22, lines 1-19)
	Also providing a second image indicating a second disabling action is a mere duplication of parts and only involves routine skill in the art as no unexpected result it alleged by the applicant.   See MPEP sec. 2144. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 2 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 8,618,922 B2 to Debouk et al. that was filed in 2010 (hereinafter “Debouk”) and which is prior to the effective filing date of 3-28-16 and in view of Japanese Patent Application Pub No.: JP 2014-108771 A to Kawagoe.

Debouk is silent but Kawagoe teaches “[Claim 2] The driving assistance system according to claim 1, wherein the driving assistance unit (12) performs the driving assistance of the host vehicle based on two or more types of items for the driving assistance, and
the driving assistance determination unit (ll) selects an item for the driving assistance to be disabled based on the front situation”. (See claim 1-5 where the vehicle has an automatic driving stop mode and a mode setting device and where the automatic driving stop mode can disable the automatic driving of the vehicle and paragraph 15 where the mode setting 
As shown in FIG. 1, the vehicle control apparatus 10 according to the present embodiment includes an external sensor 11, a vehicle state sensor 12, a toll collecting in-vehicle device 13, an input device 14, a processing device 15, and a throttle actuator 16. The brake actuator 17, the steering actuator 18, and the notification device 19 are provided.

The external sensor 11 includes, for example, an imaging device.
The imaging device captures an imaging region set in the external environment of the host vehicle with a camera, performs image processing on an image obtained by imaging, generates image data, and outputs the image data to the processing device 15.

The vehicle state sensor 12 outputs a detection result signal of various vehicle information of the host vehicle.
);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Debouk and the teachings of Kawagoe since Kawagoe teaches that a notification device can provide an indication to the driver that the automatic mode is on or off.  This can provide a confirmation to the driver so the driver can take the notification and then can control the vehicle immediately to avoid confusion and provide clarity as to what mode that the vehicle is in currently.   This can provide the user/driver/passenger with a high confidence so as to control the vehicle 

Claim 3 is cancelled.  
Claim 5 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 8,618,922 B2 to Debouk et al. that was filed in 2010 (hereinafter “Debouk”) and which is prior to the effective filing date of 3-28-16 and in view of Japanese Patent Pub. No.: JP 2015-230573 A1 to Shota Ishikawa (hereinafter “Ishikawa”) (US20150353088A1) and in view of Japanese Patent Application Pub No.: JP 2014-108771 A to Kawagoe.      
Debouk is silent but Ishikawa teaches “ [Claim 5] The driving assistance system according to any one of claim 1, wherein when the one or more action detected by the action detection unit (13) is the first disabling action”, (See FIG. 3-5, where in block 106 it is difficult to continue automatic driving relative to a perfect road condition 104 and the distance is acceptable then a warning is provided in block 108-114 and then the automatic driving is cancelled in block 114 and in FIG. 3 the tunnel can be indicated to be as having snow at the exit and then the automatic )
Debouk discloses “and the second disabling action”.  (see col. 22, line 63 to 65 where the vehicle is stopped in the vehicle current lane; see col. 3, lines 20-55 where in a critical failure and a major failure or if the vehicle driver is attentive then the autonomous driving can be disabled)
Ishikawa is silent but Kawagoe teaches “the completion display unit (15b, 26b) replaces the first image with the first completion image such that the first completion image is displayed in a display area where the first image is displayed and the second image is displayed with the second completion image such that the second is displayed in a display area where the second image is displayed. .  (see FIG. 2 that recite “…, in step S05, it is determined whether an activation requirement necessary for setting the automatic travel activation mode is satisfied. If this determination is “YES”, the notification device 19 notifies the driver of the host vehicle that automatic driving is possible, and the process proceeds to step S06. On the other hand, if this determination is “NO”, the flow returns to step S04. Then, in step S06, it is determined and the notification device 19 notifies the driver of the host vehicle that the automatic travel start mode is set.  Next, in step S08, it is determined whether or not an activation requirement necessary for setting the automatic travel activation mode is satisfied. If this determination is “YES”, the flow proceeds to step S09. On the other hand, when the determination result is “NO”, the automatic driving start mode is switched to the automatic driving standby mode, and the notification device 19 notifies the driver of the own vehicle that the automatic driving start mode has been canceled. Then, the process returns to step S04.);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of DEBOUK and the teachings of Kawagoe since Kawagoe teaches that a notification device can provide an indication to the driver that the automatic mode is on or off.  This can provide a confirmation to the driver so the driver can take the notification and then can control the vehicle immediately to avoid confusion and provide 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of DEBOUK and the teachings of Ishikawa since Ishikawa teaches that a dangerous parameters such as a snow on the ground can be detected. The autonomous mode can be immediately cancelled due to the poor traction conditions for increased safety of the driver and the occupants.   A manual mode can be implemented for increased safety.  See paragraph 1-11 and FIG. 3-5 of  ISHIKAWA. 

Claims 7 and 11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 8,618,922 B2 to Debouk et al. that was filed in 2010 (hereinafter “Debouk”) and which is prior to the effective filing date of 3-28-16 and in view of U.S. Patent Application Pub. No.:  US 2018/0288182 A1 to Tong et al. (hereinafter “Tong”).   
 [Claim 7] The driving assistance system according to claim 6, wherein the action detection unit (13) includes a line-of-sight detection unit that detects a direction of a line of sight of the driver, and the first disabling action is performed on condition that the line of sight of the driver detected by the line-of-sight detection unit is directed to first image the second disabling action is performed on a condition that the line of sight of the
driver detected by the line-of-sight detection unit is directed to the second image.”. (see FIG. 1E where the user’s gaze is monitored and if the vehicle operator is texting and if an attention warning is needed as false) (see paragraph 87-90) (see paragraph 89 where if the user stops looking forward and then is looking at a home then the VOD system can provide an alert where the driving is looking and a more frequent alert based on the relative eye movement and the relative head movement; see paragraph 100-101 where a certain age of driver can be identified as a more dangerous driver and the network may provide more corrective actions)  (see paragraph 87-88 where the vehicle can detect that the driver is attentive; see paragraph 92 where the vehicle can also detect that the driver is not driving but instead is texting; see paragraph 89 where the  (see paragraph 101-102 where the driver can be provided with a corrective action in response to the alert and inattention issue and if driving aggressively then the gas pedal may stiffen up).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Debouk and the teachings of Tong since Tong teaches that an improved camera device can scan a user’s face to determine if there is an eye gaze location that is confirmed to be on the road.  If it is not determined to be on the road and paying attention then the system can control a vehicle’s systems to provide an alert so the user is more focused on the relevant and attentive event.  This can provide an improved safety and confirmation that the user/driver is paying attention.     See paragraph 1-10, 101-102 and the abstract of Tong. 
Claims 8 and 13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of U.S. Patent No.: 8,618,922 B2 to Debouk et al. that was filed in 2010 (hereinafter “Debouk”) and which is prior to the effective filing date of 3-28-16 and in view of U.S. Patent Application Pub. No.:  US20130222212A1 to Lorenz et al. (hereinafter “Lorenz”).   

In regard to claim 8 and 13, Debouk is silent but Lorenz et al. teaches “ [Claim 8] The driving assistance system according to claim 1, wherein a display modes of the first image and the second image change based on at least one of a distance from a predetermined position of the host vehicle, a traveling distance of the host vehicle, and a time elapsed”. (See paragraph 22-26, 31-32, 37 where when there is a risk of collision detected by the radar device and when the gaze of the user is inattentive then a two stage warning can be provided stage 1 is a visual cue and in the event of a high risk collision a time period after the first warning threshold then a second high frequency warning is provided and a flashing is made on a heads up display); 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Debouk and the teachings of Lorenz since Lorenz teaches that an improved radar device can detect if an accident is immediate and the distance from the host to the second vehicle is too close.  Then an alarm can be provided.  Then a second 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669